Case 2:18-cr-00162-JLR Document 168-7 Filed 10/28/19 Page 1 of 8
                                       Page i of 8




                 IN     THE   UNITED    STATES      DISTRICT    COURT
                      WESTERN     DISTRICT         OF WASHINGTON
                                      AT     SEATTLE
UNITED    STATES     OF AMERICA,


                               Plaintiff,            No.   CR18-1 62JLR
vs.


HANY VELETANLIC


                              Defendant (s) .



                     VERBATIM REPORT          OF   TELEPHONE    CALL
                              (FROM   TAPED     PROCEEDINGS)



Audio    file   name:      Exhibit      12



Date    and   time   of   call:       Unknown



Participants:         Hany Veletanlic           and Unidentified        Speaker



Produced for Assistant United States Attorneys                         Thomas Woods
and Matthew Diggs




(Transcribed by:          Adrienne Kuehl)




                      CATHERINE H.     VERNON   & ASSOCIATES,   LLC




                                                                                      000129
     Case 2:18-cr-00162-JLR Document 168-7 Filed 10/28/19 Page 2 of 8
                                                Page 2 of 8



             (CALL    INITATION NOT             TRANSCRIBED)


             UNIDENTIFIED          SPEAKER:           Hello?

             MR.    VELETA_NLIC:          Hey.        Can you hear me?


             UNIDENTIFIED          SPEAKER:           Hey.        Yes.


             MR.    VELETANLIC:           Hey,    uh,       how you doing?


             UNIDENTIFIED SPEAKER:                    What’s up,            man?         I’m okay.              I’m

     trying not       to    fucking --          trying not          to       catch the plague


     that my kid got.              But    I’m okay.


             MR. VELETANLIC:              All    right.          All        right.           Hey,    are    you


10   at the shop?

11           UNIDENTIFIED          SPEAKER:           Yeah.


12           HR.    VELETANLIC:           Okay,       cool.        Hey,          did    any,    uh,


13   certified       letters       just    come       in    or    something?


14           UNIDENTIFIED          SPEAKER:           No,    nothing.


15           HR.    VELETA_NLIC:          Nothing.           Okay.          All        right.        Uh    --


16           UNIDENTIFIED          SPEAKER:           I’ve       been       (Inaudible)             --    I’ve


17   been    --    I’ve    been    inside       working          just       in    case       like    for    when


18   the    mail    person    showed up.


19           MR.    VELETA_NLIC:          You    did what?              I    can’t       hear       you.


2o           UNIDENTIFIED          SPEAKER:           I’ve       been       inside       working          all    --


21   I’ve    been    inside       working       all    day.


22           HR.    VELETANLIC:           Okay.        All       right.          All     right.           Yeah.


23   Hey,    uh


24           UNIDENTIFIED          SPEAKER:           So    I’ve    been          like       right       there,


25   you    know.
                            CATHERINE H.        VERNON & ASSOCIATES,                   LLC




                                                                                                                      000130
     Case 2:18-cr-00162-JLR Document 168-7 Filed 10/28/19 Page 3 of 8
                                   Page 3 of 8



             HR. VELETANLIC:   All right.      Well, yeah.   Just       just

        just keep at it.       Um, I’m gonna have, um, some -- a

     certified letter come in.        Um, and, um, you’ll see.        The

     letter will explain everything.           I need this insurance

     documents collected.

             UNIDENTIFIED SPEAKER:     Is it -- is it like from

     Premera or something like that?           Because there was like

     there was something in the mailbox from Premera.

             MR. VELETANLIC:    No, no, no, no, no.      The -- the --

i0   it’s going to come in -- it’s going to come with a -- with

ii   a certified carrier, too.

12           UNIDENTIFIED SPEAKER:     Okay.

13           MR. VELETANLIC:    It’ll all be in the letter.         Um, but

14   yeah.     Okay.   I’m just -- I’m just going to double check

15   here maybe in just a little bit.           I got to -- I got to make

16   a -- make another call.       Um, and yeah.      (Inaudible)

17           UNIDENTIFIED SPEAKER:     How are you doing?

18           MR. VELETANLIC:    Well, I’m in a -- I’m in a pretty

19   fucking terrible place.       But, uh, I am -- trust me, I am

2o   working on everything I possibly can.          And that’s why --

21   that’s why sending these -- these insurance documents is

22   gonna be really, really, really important.           And that’s why

23   I’m asking you to do it.        Urn, since J’s (phonetic) kind of

24   overwhelmed with -- with all this.           So, um, you know,

25   sometimes -- sometimes I feel that he doesn’t -- can’t --
                    CATHERINE M. VERNON & ASSOCIATES, LLC


                                                                               000131
     Case 2:18-cr-00162-JLR Document 168-7 Filed 10/28/19 Page 4 of 8
                                      Page 4 of 8



     can’t handle the -- the             the urgency, you know what I

     mean?     And --

             UNIDENTIFIED SPEAKER:        Well, he just -- I mean, I

     don’t know.        He’s -- he’s J.

             MR. VELETANLIC:     Yeah.     Yeah.     So I figured -- I

     figured as far as this -- this deal

             UNIDENTIFIED SPEAKER:        He does as best he can, then he

     gets just overwhelmed and he kind of fucking taps out for a

     little bit.        Then he’ll get back to it.

i0           MR. VELETANLIC:     Okay.    All right.       Well, tell you

ii   what.     I’m gonna --

12           UNIDENTIFIED SPEAKER:        (Inaudible)

13           MR. VELETANLIC:     Yeah.     I’m gonna -- I’m gonna just,

14   uh -- I got to go -- I got to double check on something.

15   But I’m going to call you back here like real -- real quick

16   like within an hour or less.

17           UNIDENTIFIED SPEAKER:        Okay.

18           MR. VELETANLIC:     Yeah.     Okay.    All right.     I -- I’m

19   going to chat with you in just a little bit.                I’ll give you

2o   more about, you know, everything that’s going on.                  But bro,

21   this is straight up prison.           So you know, you don’t

22           UNIDENTIFIED SPEAKER:        Yeah.     I’ve     I’ve, um

23   know people who have been there.

24           MR. VELETANLIC:     Yeah, you don’t -- you don’t hang out

25   with blacks.        You don’t, uh, you know -- you know, they
                         CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                   000132
     Case 2:18-cr-00162-JLR Document 168-7 Filed 10/28/19 Page 5 of 8
                                    Page 5 of 8



     can’t sit at your tables.         You know, you got the white boy

     tables.     You got the black boy tables.         I mean --

             UNIDENTIFIED SPEAKER:     Where the fuck do you sit?

             MR. VELETANLIC:   Well, the          the white boys took me

     right away.      So I was like, all right, fuck it.           I guess

     I’m a white boy in prison.        And trust me, in prison, I’m a

     white boy.     I sure as shit ain’t no nAgger.         Um

             UNIDENTIFIED SPEAKER:      Oh, yeah, dude.     It’s

     different.     It’s different.      It’s different.

i0           MR. VELETANLIC:   Yeah.

ii           UNIDENTIFIED SPEAKER:      It’s not like out here.        I

12   know.

13           MR. VELETANLIC:   And I fucking (Inaudible)

14           UNIDENTIFIED SPEAKER:      Like I know.

15           MR. VELETANLIC:   -- I thought it was going to be like

16   20 percent smart folks that are in here for smart crimes

17   and 80 percent -- no.       It’s about one percent for smart

18   crimes or less.      The rest are oh, my god.        Like oh, my god.

19   Urn, but yeah.     There’s -- there’s a lot of --

2o           UNIDENTIFIED SPEAKER:      (Inaudible) people who have the

21   brains to pull something off.         (Inaudible) the brains to

22   pull something off, they ain’t getting caught.

23           MR. VELETANLIC:   Well, that’s not even

24           UNIDENTIFIED SPEAKER:      You know what I mean?

25           MR. VELETANLIC:   -- like you know, there’s             there’s
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                               000133
     Case 2:18-cr-00162-JLR Document 168-7 Filed 10/28/19 Page 6 of 8
                                     Page 6 of 8



     people here for like an ounce.          You know, for ounces.      You

     know, that’s --

             UNIDENTIFIED SPEAKER:      Really?

             MR. VELETANLIC:   You know, that’s how -- that’s how

     feds -- feds just boost their numbers.           You know what I

     mean?     And there ain’t virtually anybody who ever took

     their -- who ever took their shit to trial.           So      but I’m

     just -- just know that I am really trying to fight this

     through appeals.     And -- and that I’m getting lawyers ready

i0   and all the lawyering stuff.         You know, there -- I’m not

ii   dead, you know what I mean.         That’s the thing.

12           But, uh -- but this is really important.           It’s going

13   to have this -- this insurance stuff that I’m asking you

14   about is going to make a lot of sense when -- when you read

15   it.     And just one of the --

16           UNIDENTIFIED SPEAKER:     All right.

17           MR. VELETANLIC:   -- yeah.     Urn, it’s -- it’s --

18           UNIDENTIFIED SPEAKER:      (Inaudible) said hi.

19           MR. VELETANLIC:   -- I -- what’s that?

2o           UNIDENTIFIED SPEAKER:      (Inaudible) hi.

21           MR. VELETANLIC:   You-- (Inaudible).

22           UNIDENTIFIED SPEAKER:      He can hear you.

23           MR. VELETANLIC:   You what?

24           UNIDENTIFIED SPEAKER:      The cat.    Orange --

25           MR. VELETANLIC:   Oh.
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                              000134
     Case 2:18-cr-00162-JLR Document 168-7 Filed 10/28/19 Page 7 of 8
                                  Page 7 of 8



           UNIDENTIFIED   SPEAKER:       orange cat came up and said

     hi.

           MR. VELETA_NLIC:   Oh, wow.    That’s cool.

           UNIDENTIFIED SPEAKER:      (Inaudible).

           MR. VELETANLIC:     (Inaudible).

           UNIDENTIFIED SPEAKER:      He can hear you.       Because it’s

     not, you know --

           MR. VELETA_NLIC:   Nice.    All right.     Well, I’ll tell

     you what.   Let me -- I got to -- I got to -- I got to do

i0   some -- I got to do some work here real quick.           And then

ii   I’m gonna call you right back.

12         UNIDENTIFIED SPEAKER:      All right.     Sounds good, man.

13         MR. VELETANLIC:    All right, cool.       All right.    Bye.

14         UNIDENTIFIED SPEAKER:      All right.     Bye.

15         (END OF RECORDING)

16

17

18

19

2o

21

22

23

24

25
                     CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                            000135
Case 2:18-cr-00162-JLR Document 168-7 Filed 10/28/19 Page 8 of 8
                             Page 8 of 8



                      C E R T I F I C A T E

STATE OF WASHINGTON )
                       )   SS.
County of PIERCE       )

     I, the undersigned, do hereby certify:

     That the foregoing Audio Transcription of the above

was transcribed under my direction; that the transcript is

a full, true and complete transcript of the proceedings,

including all questions, objections, motions and

exceptions; except for those portions shown as Inaudible,

if any;

     That I am not a relative, employee, attorney or

counsel of any party to this action or relative or employee

of any such attorney or counsel, and that I am not

financially interested in the said action or the outcome

thereof;   That I am herewith delivering the same to AUSAs

Thomas Woods and Matthew Diggs for filing.

     IN WITNESS WHEREOF, this 18th Day of June, 2019.



                 /s/ Adrienne Kuehl
                 Adrienne Kuehl, Residing
                 At Tacoma, Washington.




                CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                   000136
